UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4480


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNELL DEAN BENSON, a/k/a Dizzy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:11-cr-00122-D-1)


Submitted:   January 30, 2014             Decided:   February 14, 2014


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dhamian A. Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnell       Dean    Benson           appeals     his     conviction       and

sentence for conspiracy to distribute and to possess with intent

to   distribute    more    than    280    grams       of     cocaine    base   and     five

kilograms of cocaine, in violation of 21 U.S.C. § 846 (2012).

Benson pled guilty pursuant to a written plea agreement and was

sentenced     to   372     months’       imprisonment          and     five    years    of

supervised release.        On appeal, counsel for Benson filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal in light of

Benson’s waiver of his right to appeal.                       Benson did not file a

supplemental pro se brief, despite notice of his right to do so.

The Government elected not to file a response to the Anders

brief.

            Although       counsel       is        correct     that     Benson’s       plea

agreement contained an appellate waiver, the Government has not

sought to enforce the waiver in this case.                             Accordingly, we

conduct a review of the record as required by Anders.                                  See

United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007)

(“If an Anders brief is filed, the government is free to file a

responsive brief raising the waiver issue (if applicable) or do

nothing,    allowing      this    court       to    perform    the     required    Anders

review.”).



                                              2
            In accordance with the requirements of Anders, we have

examined the entire record and have found no meritorious issues.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Benson, in writing, of the right to

petition    the    Supreme      Court   of       the    United      States     for   further

review.     If     Benson      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Benson.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented     in   the    materials

before    this    court   and    argument         would     not     aid   the   decisional

process.


                                                                                     AFFIRMED




                                             3